Harvey, J.
(dissenting): This claimant was a resident of Missouri at the time war with Germany was declared by the resolution of congress. Afterwards, and while a resident of that state, he applied for admission to the army of the United States; he was examined as to his qualifications for his admission to the army and was accepted and assigned to the reserve corps. In my judgment that fixed his status so far as his place of residence at the time he entered the army was concerned. Our statute does not authorize the payment of compensation to persons who were residents of states other than Kansas at the time of their entrance into the army.
I agree with the court that his drawing compensation from Missouri would not, under the facts in this case, bar him from drawing compensation in Kansas.